Citation Nr: 0327804	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant's daughter-in-law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  He died on January [redacted], 1970.  The appellant is his 
widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the RO in 
Washington, D.C., that denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for DIC under the provisions of 38 U.S.C (U.S.C.A., for 
purposes of this appeal) § 1318.  The appellant submitted a 
notice of disagreement with the rating decision in February 
2001, and a statement of the case was issued in January 2002.  
The appellant perfected her appeal to the Board with the 
filing of a substantive appeal in March 2002.  

The appellant in this case, who resides outside of the United 
States, requested a hearing.  Citing "accessibility 
problems", she requested that her daughter-in-law testify on 
her behalf at the Providence, Rhode Island, RO.  Accordingly, 
in April 2003, the veteran's daughter-in-law presented 
testimony before the undersigned Veterans Law Judge on behalf 
of the appellant via a videoconference hearing.  A transcript 
of this hearing is of record.   




REMAND

The appellant and her daughter-in-law contend that the 
veteran's death from secondary lung cancer was related to his 
tobacco use which began in service.  They also contend that 
he developed PTSD as a result of his experiences in service 
and that he smoked as a way to alleviate this disorder.  

The above-noted contentions have been duly noted; however, 
the claims file is devoid of medical evidence except for one 
medical record dated in December 1967.  This medical record, 
a VA hospital report, appears to be from the West Roxbury VA 
medical center (VAMC) where the veteran was treated shortly 
after being diagnosed as having cancer.  In view of the 
length of the veteran's hospitalization at the West Roxbury 
VAMC, from December 6, 1967, to January 26, 1968, it is 
likely that there are additional records related to this 
hospitalization that need to be obtained.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, an attempt must be 
made to obtain these and any other outstanding records that 
may be pertinent to the pending appeal.  See 38 U.S.C.A. 
§ 5103A(b)(c).

In addition to the VA medical records identified above, an 
attempt must be made to obtain any outstanding private 
medical records pertinent to this claim.  In this regard, the 
Board is aware of statements made by the appellant and her 
daughter-in-law to the effect that attempts to obtain the 
veteran's medical records, except those from the last years 
of his life, have been unsuccessful.  Thus, at the very 
least, an attempt should be made to obtain those identified 
records from the veteran's last years of life, to include the 
terminal hospital records from St. Helen's Private Hospital, 
South Brisbane, Brisbane, Australia, as identified by the 
appellant on a January 1970 Report of Death.  Also, as the 
appellant's daughter-in-law aptly noted, the appellant 
completed an authorization of medical record release form (VA 
Form 21-4142) in November 2001, but erroneously put down her 
medical treatment history rather than the veteran's history.  
Accordingly, the RO should request another completed VA Form 
21-4142 from the appellant with information regarding the 
veteran's medical treatment history.  This action is 
consistent with VA's duty under the Veterans Claims 
Assistance Act of 2000 (VCAA) which requires VA to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant identifies and authorizes 
VA to obtain.  See 38 U.S.C.A. § 5103A(b).

Also, in letters dated October 2001 and May 2002, the RO 
requested that the appellant provide further information 
and/or evidence to support her claim for the cause of the 
veteran's death and for DIC under the provisions of 
38 U.S.C.A. § 1318 within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1).  
The letters also indicated that, if the veteran did not 
respond within the 60-day period, the RO would adjudicate the 
claim on the basis of the evidence of record.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this case, the letters providing for a 60-day response 
period, like those providing for a 30-day response period, 
are similarly inconsistent with 38 U.S.C. § 5103.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested. 

In view of the foregoing, these matters are hereby REMANDED 
to the RO for the following actions:

1.  The RO should request from the West 
Roxbury VAMC copies of all records 
pertaining to the veteran's 
hospitalization from December 6, 1967, to 
January 26, 1968, following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims file.  

2.  The RO should send the appellant a 
letter requesting that she provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, to include the 
terminal hospital records from St. Helen's 
Private Hospital, South Brisbane, 
Brisbane, Australia, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and, if 
necessary, authorization, is provided.  If 
the appellant's authorization to obtain 
the late veteran's outstanding private 
medical records are needed, the RO should 
make clear to the appellant that her 
completion of a VA authorization of 
medical release form (VA 21-4142) must be 
based on information regarding the 
veteran's medical treatment and not her 
medical treatment.  The RO should also 
invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond.    

3.  If the appellant responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103 (West 2002), and 
any other applicable legal precedent. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for the cause of the 
veteran's death and for DIC under the 
provisions of 38 U.S.C.A. § 1318, in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
appellant and her representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




